DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “evaluating…” a measurement signal and “estimating” based on evaluating, which is in the realm of a mental process being practiced on a generic computer. This judicial exception is not integrated into a practical application because the highlighted analysis is merely responsive to receiving input data (“a measurement signal”) by the generic computer, but no particular arrangement is imposing a meaningful limitation on the process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, at best, the photoplethysmographic measuring is merely performed in a conventional manner to obtain data which is then used by the algorithm (mathematical function/abstract idea limitation) on a generic processor.  Thus, the judicial exception is not integrated into a practical application because with regard to Revised step 2A, an exception is present as noted, and with regard to Revised step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.   In particular, based on the high level of generality/nominal nature of the received data and the lack of details beyond reference to “a photoplethysmograpic signal” (claim 2) one must conclude that these elements do not impose a meaningful limitation onto the claim scope, as these elements do not constitute use of the exception in the context of “a particular machine”.  Instead, their high level of generality merely points to a generalized data gathering being undertaken.  Likewise, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the high level and broad renditions indicate that no specific elements are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the phrase “estimating, based on evaluating,…” is unclear in that it does not indicate what is to be evaluated nor does it indicate “… based on the evaluating result…” to tie the limitation to the prior step.  With regard to claim 3, it is unclear whether the details are intended to be directed to new steps separate from those of the base claim, or if they are to be related to additional aspects of one of the two steps of the independent claim. With regard to claim 5, the claim is unclear as written and no positively recited steps can be determined. With regard to claim 6, the details of “plotting” do not provide enough details to resolve on what axes the data is placed on to permit slopes to be evaluated. With regard to claim 7, the claim is unclear as written and no positively recited steps can be determined. With regard to claim 8, the claim is unclear as written and no positively recited steps can be determined. With regard to claim 9, the claim is unclear as written and no positively recited steps can be determined. With regard to claim 10, the claim is unclear as written and no positively recited steps can be determined. With regard to claim 11, the claim is unclear as written and no positively recited steps can be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margulies et al. (USPN 7,024,234). Margulies et al. teach a method for monitoring the autonomic nervous system based on data from an optical measurement sensor (Figure 1), in which the pulsatile PPG information is analyzed (Figures 3 - 5, 9 and the descriptions thereof) for the determination of the information (Summary of the Invention). In particular, the method includes normalizing the waveforms for determining parameters including slope, timing, etc. that are evaluated to monitor changes in peripheral vascular tone (Figures 4A - C and the descriptions thereof). Margulies et al. is considered to disclose a method meeting the positively recited aspects of claims 5 - 11, as best understood, in view of the rejections under 35 USC 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kronberg et al. teach an measurement arrangement in which oxygen saturation, pulse, and respiration information are determined from optical measurement data. Dekker teaches an additional arrangement configured to analyze respiration information from an oximetry signal. Porges teaches a method for monitoring physiological state of a subject through analysis of biosignals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791